Citation Nr: 0736417	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-24 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1960 to March 1963, and from March 1964 to March 1981.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Winston-
Salem, North Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).  In December 2003, a Travel Board 
hearing was held before the undersigned.  A transcript of 
that hearing is of record.  In July 2004, the case was 
remanded for further development.


FINDING OF FACT

The evidence of record reasonably establishes that the 
veteran's residuals of torn left medial meniscus with 
anterior collateral ligament (ACL) tear and right knee 
patellofemoral syndrome resulted from injuries sustained in 
service.


CONCLUSION OF LAW

Service connection is warranted for the veteran's residuals 
of torn left medial meniscus with ACL tear and right 
patellofemoral syndrome.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  As the determination herein 
constitutes a full grant of the benefit sought, there is no 
reason to belabor the impact of the VCAA.
II.  Factual Background

At the outset, it is noteworthy that the veteran's complete 
service medical records (SMRs) are not available.  The 
available SMRs contain no mention of complaints, findings, or 
diagnosis of a knee disability.  Service personnel records 
reflect that the veteran was awarded Parachutist and Master 
Parachutist Badges, and completed a Jumpmaster course.

VA treatment records from April 2000 to December 2001 include 
a February 2001 record which notes bilateral degenerative 
knee pain.

At the December 2003 Travel Board hearing, the veteran 
testified that he participated in over 300 jumps.  He stated 
that he sustained 3 separate knee injuries in parachute jumps 
during service.

On March 2005 VA examination, the veteran reported a long 
history of constant bilateral knee pain.  He reported that he 
had three injuries to his knees on active duty.  He indicated 
that the left knee was much worse; that he used a cane on 
occasion; and that he wore a left knee brace.  Physical 
examination revealed that both knees were normal in 
appearance.  The veteran was able to perform active range of 
motion with some discomfort, with crepitus noted throughout 
the ranges of motion bilaterally.  The examiner noted that a 
left knee MRI showed a small partial ACL tear and a torn 
medial meniscus.  The diagnoses were torn medial meniscus of 
the left knee with left ACL tear, and right patellofemoral 
syndrome with residuals. 

In September 2005 the March 2005 VA examiner reviewed the 
record, and opined that the diagnosed knee conditions could 
be from injuries of parachute jumps; however, without 
adequate documentation it was not possible to state that such 
injuries were caused by parachute jumps without undo 
speculation.

III.  Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Each disabling 
condition shown by a veteran's service records, or for which 
[the veteran] seeks a service connection must be considered 
on the basis of the places, types and circumstances of [the 
veteran's] service as shown by service records, the official 
history of each organization in which the veteran served, 
[the veteran's] medical records and all pertinent medical and 
lay evidence (bold emphasis applied).  38 C.F.R. § 3.303(a).

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran clearly bilateral knee disability; residuals of 
torn left medial meniscus with ACL tear and right 
patellofemoral syndrome are diagnosed.  Given his consistent 
accounts of injuries sustained in service from parachute 
jumps; the supporting service records (which corroborate 
extensive jumps); and the VA examiner's opinion (in essence) 
that the veteran's current knee disabilities are of a type 
consistent with parachute jump injuries, the Board finds no 
reason to question that the veteran's current bilateral knee 
disabilities are indeed related to injuries he sustained in 
service.  

Resolving any remaining reasonable doubt in the veteran's 
favor, the Board finds that service connection is warranted 
for his diagnosed bilateral knee disabilities.





ORDER

Service connection for residuals of torn left medial meniscus 
with ACL tear, and for right patellofemoral syndrome is 
granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


